Citation Nr: 0739235	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-27 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for degenerative joint 
disease of the right knee and ankle and, if so, whether 
service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1967 to 
August 1969.  He is a recipient of the purple heart.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1. In a decision dated in February 1983, the RO denied 
service connection for arthritis of the right knee and ankle 
based on the finding that the veteran was not then diagnosed 
with arthritis of the right knee or ankle; the veteran did 
not appeal the January 1981 decision within one year of being 
notified.

2. Evidence submitted since the February 1983 rating 
decision, not previously considered, is of such significance 
that it must be considered to fairly decide the merits of the 
claim.

3.  Degenerative joint disease of the right knee and ankle 
was not manifested in service or within one year of service 
discharge, and there is no etiological relationship between 
the veteran's current degenerative joint disease of the right 
knee and ankle and his active service; there is no 
etiological relationship between the veteran's current 
degenerative joint disease of the right knee and ankle and 
his service-connected right leg injury.


CONCLUSIONS OF LAW

1. The February 1983 RO decision denying the claim of service 
connection for arthritis of the right knee and ankle is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2. The evidence received subsequent to the February 1983 RO 
decision is new and material and the claim of service 
connection for degenerative joint disease of the right knee 
and ankle is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (1999).

3.  Degenerative joint disease of the right knee and ankle 
was not incurred in or aggravated by service, may not be 
presumed to have been incurred therein and was not 
proximately caused by the veteran's service-connected right 
leg disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

The Board notes that the veteran was not provided VCAA-
compliant notification prior to the initial unfavorable 
agency decision in July 2000.  However, the veteran was 
provided notice in March 2001 which advised him of what 
information and evidence was needed to substantiate his claim 
for service connection and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  This notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.          
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and a statement of the case was provided to the 
veteran in May 2005.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Therefore, VA's duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103. 

Furthermore, a March 2000 letter to the veteran provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy he notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Ft. Wayne 
VA Medical Center (VAMC) are also included.  The appellant 
has provided private treatment records from Defiance Regional 
Medical Center (DRMC) and Defiance Clinic of Defiance, Ohio, 
as well as treatment records from Drs. Hogan and Barnett.  
The veteran was afforded a VA examination in November 2004.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.  New and Material Evidence

The veteran seeks service connection for degenerative joint 
disease of the right knee and ankle.  This claim was 
previously considered and denied in a February 1983 rating 
decision.  The veteran did not appeal this decision; 
therefore, the February 1983 decision is final.  38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103 (2007).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999). 
It is noted that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended. The regulatory changes apply to claims 
filed on or after August 29, 2001 and are not applicable in 
the present case.  The Board will therefore apply the 
regulations in effect at the time the claim was filed in 
December 1999.

The evidence of record at the time of the previous denial of 
service connection for arthritis of the right knee and ankle 
included the veteran's service medical records and a 1982 VA 
examination.  There was no evidence included in the record 
showing that the veteran was then diagnosed with arthritis of 
the right knee or ankle.  As such, service connection was 
denied on the basis that no disability was demonstrated. 

In support of his claim to reopen, the veteran has submitted 
private medical records, VA treatment records from the Ft. 
Wayne VAMC and a November 2004 VA examination reflecting a 
current diagnosis of arthritis of the right knee and ankle.  
Thus, the veteran has now established a current disability 
for which service connection may be granted.  As such, the 
evidence received since the February 1983 RO decision is new 
and material and is of such significance that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, pursuant to 38 C.F.R. § 156, new and material 
evidence has been submitted, and the claim for service 
connection for degenerative joint disease of the right knee 
and ankle must be reopened.  The Board will now address the 
claim on the merits.

II.  Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

In addition, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R.          §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that he is entitled to service 
connection for degenerative joint disease of the right knee 
and ankle, to include as secondary to his service-connected 
residuals of a shell fragment wound of the right leg.  With 
regards to direct service connection, service medical records 
are absent findings or diagnoses of arthritis of the right 
knee and ankle during service.  There is no medical evidence 
included in the record showing the veteran suffered from 
arthritis of the right knee and ankle during service or 
within one year of service discharge.  Therefore, service 
connection may not be presumed.  See 38 C.F.R. §§ 3.307, 
3.309(a).

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  While 
the veteran complained of joint pain as early as 1996, the 
evidence of record indicates that he was first diagnosed with 
arthritis of the right knee in March 2001 and arthritis of 
the right ankle in November 2004.  This is more than 30 years 
since the veteran separated from service; this significant 
lapse in time between the active service and the first 
evidence of arthritis weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  


With regards to secondary service connection, the November 
2004 VA examination report indicates that the veteran suffers 
from degenerative joint disease of the right knee and ankle.  
The examiner opined that there is a "less than 50% 
probability" that the veteran's degenerative joint disease 
is  a function of his residual shell fragment wound and 
related muscle injury.  The Board notes that the VA 
examiner's conclusions were drawn after a thorough interview 
and examination of the veteran and review of the claims 
folder and medical records.  Thus, this report will be 
afforded considerable probative weight as an expert medical 
opinion addressing the issues of whether the veteran's 
arthritis is etiologically related to his active military 
service or, in the alternative, his service-connected right 
leg injury.  

The Board acknowledges the March 2005 statement by Dr. Arshad 
that "it is possible" the veteran's arthritis of the right 
knee and ankle was caused by his right leg injury.  In 
deciding whether the veteran's arthritis was proximately 
caused by his service-connected right leg injury, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. Evans 
v. West, 12 Vet. App. 22, 30 (1998). That responsibility is 
particularly onerous where medical opinions diverge. At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another. Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the favorable 
treating physician's statement.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

The veteran's treating physician's March 2005 statement is 
speculative and does not offer support for his opinion.  A 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102.  
In comparison, the VA examiner's opinion was rendered after a 
review of the claims file, including the veteran's pertinent 
medical records and history, as well as a review of recent 
medical literature.  Thus, the Board finds that the VA 
examiner's November 2004 reasoned medical opinion is 
accordingly more probative than the March statement by Dr. 
Arshad.

The Board also acknowledges that the veteran himself has 
claimed his arthritis of the right knee and ankle is the 
result of his service-connected right leg injury.  However, 
as a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, a VA examiner found it less likely than not that the 
veteran's current degenerative joint disease of the right 
knee and ankle to be a function of his service-connected 
right leg injury.  There is no competent medical evidence 
included in the record to support the veteran's assertion 
that his degenerative joint disease is etiologically related 
to his active service or is proximately due to his service-
connected right leg injury.  In addition, the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim for 
direct service connection.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for degenerative joint disease of the 
right knee and ankle, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence having been submitted the claim of 
service connection for degenerative joint disease of the 
right knee and ankle is reopened.

Service connection for degenerative joint disease of the 
right knee and ankle is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


